EXHIBIT 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the "Agreement"), effective as of July 17,
2017, is made by and between AXOGEN CORPORATION, a Delaware corporation
("AXOGEN" or "Employer"), and Jon S. Gingrich ("Employee")  (collectively, the
"Parties").

RECITALS:

A.          WHEREAS, AXOGEN believes it is in its best interest to employ
Employee, and Employee desires to be employed by AXOGEN; and

B.          WHEREAS, AXOGEN and Employee desire to set forth the terms and
conditions on which Employee shall be employed by and perform duties on behalf
of AXOGEN.

NOW, THEREFORE, in consideration of the promises set forth in this Agreement,
and for other good and valuable consideration, the receipt and adequacy of which
is acknowledged by this Agreement, the Parties to this Agreement, intending to
be legally bound, agree as follows:

1.          Employment. AXOGEN hereby employs Employee, and Employee hereby
accepts such employment, beginning July 17, 2017, all upon the terms and
conditions set forth in this Agreement, including those set forth in the
attached Schedules and Exhibits.

(a)          Duties of Employee. The duties of Employee are set forth on
Schedule 1 of this Agreement, which is attached hereto and incorporated herein
by reference.

(b)          Compensation and Benefits. The compensation and benefits to which
Employee may be entitled pursuant to this Agreement are set forth on Schedule 2
of this Agreement, which is attached hereto and incorporated herein by
reference.

2.          Invention Assignment and Confidentiality Agreement.
Contemporaneously with the execution and delivery of this Agreement, Employee
shall enter into an Invention Assignment and Confidentiality Agreement attached
hereto as Exhibit "A" to this Agreement (the "Invention and Confidentiality
Agreement"), which shall be incorporated herein by reference.

3.          Non-Competition Agreement. Contemporaneously with the execution and
delivery of this Agreement, Employee shall enter into a Non-Solicitation and
Non-Competition Agreement attached hereto as Exhibit "B" to this Agreement (the
"NSNC Agreement") which shall be incorporated herein by reference.

4.          Termination.

(a)          At-will. Either AXOGEN or Employee may terminate this Agreement at
any time during the course of Employee’s employment and for any reason, upon
giving written notice to the other party. Employer shall have no further
liability or obligation to Employee other than to pay for services rendered
through Employee’s last date of employment. If Employee elects to terminate this
Agreement and provides Employer with any notice period prior to the date of
termination, Employer may elect to terminate this Agreement immediately thereon
and incur no further obligation to Employee other than for wages worked through
the date of termination of this Agreement. It is the intention of the Parties
that at all times this shall be an at-will employment relationship during the
course of Employee’s employment with Employer. Nothing contained in this
Agreement shall be deemed or construed to create a contractual relationship
between the Parties for a specific duration of time.

(b)          Death. In the event of the death of the Employee, this Agreement
shall terminate on the date of Employee’s death, without any liability to or
upon the Employer other than to pay for services rendered prior to the date of
the Employee’s death.

(c)          Permanent Disability. For purposes of this Agreement, the term
"Permanent Disability" shall mean a physical or mental incapacity of Employee,
which renders Employee unable to perform Employee’s duties pursuant to this
Agreement, and which shall continue for ninety (90) consecutive days or one
hundred and eighty (180) days during any twelve-month period. If AXOGEN or
Employee terminates Employee’s employment by reason of Permanent Disability of
Employee, this Agreement





1

--------------------------------------------------------------------------------

 

 

shall terminate immediately upon written notice by AXOGEN to Employee, or the
date Employee gives notice to terminate employment to AXOGEN, without any
liability to or upon the Employer other than to pay for services rendered
through the termination date.

5.        Change in Control.

(a)          Definition. For the purposes of this Agreement, a "Change in
Control" shall mean the occurrence of any of the following events:

(i)          any "person" (as that term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended ("Exchange Act")), who holds
less than twenty percent (20%) of the combined voting power of the securities of
AXOGEN or its parent company AxoGen, Inc. ("INC."), becomes the "beneficial
owner’’ (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of AXOGEN or INC. representing fifty percent (50%) or
more of the combined voting power of the securities of either AXOGEN or INC.
then outstanding; or

(ii)         during any period of twenty-four (24) consecutive months,
individuals, who, at the beginning of such period constitute all members of the
Board of Directors of INC. (the "Board") and cease, for any reason, to
constitute at least a majority of the Board, unless the election of each
director who was not a director at the beginning of the period was either
nominated for election by, or approved by a vote of, at least two-thirds of the
directors then still in office who were directors at the beginning of the
period; or

(iii)        AXOGEN or INC. consolidates or merges with another company, and
AXOGEN or INC. is not the continuing or surviving corporation, provided,
however, that any consolidation or merger whereby INC. continues as the majority
holder of AXOGEN securities or a merger or consolidation of AXOGEN and INC. will
not constitute a Change in Control; or

(iv)        shares of AXOGEN’s or INC.’s common stock are converted into cash,
securities, or other property, other than by a merger of AXOGEN or INC.,
pursuant to Section 5(a)(iii), in which the holders of AXOGEN’s or INC.’s common
stock immediately prior to the merger have the same proportionate ownership of
common stock of the surviving corporation as immediately after the merger; or

(v)         AXOGEN or INC. sells, leases, exchanges, or otherwise transfers all,
or substantially all, of its assets (in one transaction or in a series of
related transactions), provided, however, that any such transaction related to
AXOGEN whereby INC. continues as the majority holder of AXOGEN securities
or INC. is the sole other party to the transaction, will not constitute a Change
in Control; or

(vi)        the holders of AXOGEN’s or INC.’s stock approve a plan or proposal
for the liquidation or dissolution of AXOGEN or INC.

(b)          Severance.

(i)          Termination in Connection with a Change of Control. In the event of
Employee’s termination of employment by AXOGEN without Substantial Cause (as
defined below) upon or within one hundred and eighty (180) days following a
Change in Control or by Employee for Good Reason (as defined below), Employee
will be entitled to a severance payment consisting of: (A) twelve (12) months of
Employee’s base salary; and (B) an amount equal to any bonuses paid to Employee
during the twelve (12) month period prior to Employee’s termination of
employment. For purposes of this Agreement, "Substantial Cause" means:

(A)          the commission by Employee of any act of fraud, theft, or
embezzlement;

(B)          any material breach by Employee of this Agreement, provided that
AXOGEN shall have first delivered to Employee written notice of the alleged
breach, specifying the





2

--------------------------------------------------------------------------------

 

 

exact nature of the breach in detail, and provided, further, that Employee shall
have failed to cure or substantially mitigate such breach within ten (10) days
after receiving such written notice;

(C)          a commission or conviction of any felony, or of any misdemeanor
involving moral turpitude, or entry of a plea of guilty or nolo contendere to
any felony or misdemeanor;

(D)          material failure to adhere to AXOGEN’s or INC.’s corporate codes,
policies or procedures which have been adopted in good faith for a valid
business purpose as in effect from time to time; or

(E)          failure to meet reasonable performance standards as determined by
AXOGEN or INC.

For purposes of this Agreement, "Good Reason" shall mean Employee’s resignation
from employment upon or within ninety (90) days following a Change of Control,
if AXOGEN or INC. is not the surviving entity, provided that Substantial Cause
for termination of Employee’s employment does not exist at the time of such
resignation and the resignation is the result of the occurrence of any one or
more of the following:

a)          the assignment to Employee of any duties inconsistent in any respect
with his position (including status, offices, titles, and reporting
requirements), authorities, duties, or other responsibilities as in effect
immediately prior to the Change in Control of Employer or INC. or any other
action of Employer or INC. which results in a diminishment in such position,
authority, duties, or responsibilities, other than an insubstantial and
inadvertent action which is remedied by Employer or INC. promptly after receipt
of notice thereof given by Employee;

b)          a reduction by AXOGEN in Employee’s base salary as in effect on the
date hereof and as the same shall be increased from time to time hereafter;

c)          the failure by AXOGEN to (i) continue in effect any material
compensation or benefit plan, program, policy or practice in which Employee was
participating at the time of the Change in Control of Employer or INC. or
(ii) provide Employee with compensation and benefits at least equal (in terms of
benefit levels and/or reward opportunities) to those provided for under each
employee benefit plan, program, policy and practice as in effect immediately
prior to the Change in Control of Employer or INC. (or as in effect following
the Change in Control of Employer or INC., if greater).

(ii)         Termination not in Connection with a Change of Control. In the
event of Employee’s termination of employment by AXOGEN without Substantial
Cause prior to a Change of Control, Employee shall be entitled to a severance
payment consisting of: (A) twelve (12) months of Employee’s base salary; and
(B) an amount equal to any bonuses paid to Employee during the twelve (12) month
period prior to Employee’s termination of employment. Notwithstanding anything
to the contrary contained in this Section 5(b)(ii), no severance payment will be
owed to Employee if Employee is terminated by AXOGEN for Substantial Cause
within nine months of the first date of Employees employment with AXOGEN.

(c)          Payment of Severance. As a condition of receiving any severance
under this section 5, Employee and must sign (and not revoke) a separation,
waiver and release agreement (to be prepared by Employer at the time of
Employees termination) of all claims (known and unknown) against Employer
and INC. arising out of or relating to his employment with Employer or
termination thereof, excluding claims for severance under this section 5, as
well as any other terms and conditions required by Employer. Payment of any
severance for Employee will be made in a lump sum on the first payroll date
following the 60th day following the date of Employee’s termination of
employment. Notwithstanding the foregoing, if the Employee is a "specified
employee" on Employee’s termination date, the postponement provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code"),





3

--------------------------------------------------------------------------------

 

 

as described in Section 8(n) below, shall apply, if applicable.

So long as Employer or INC. is subject to federal COBRA and Employee timely
elects continuation coverage under COBRA, Employer or INC. shall pay the
premiums for the Employee and his covered dependent’s COBRA (i) for the first
twelve (12) months of the COBRA continuation period, or (ii) until such time as
the Employee obtains new employment that provides reasonable and comparable
health care coverage (including without limitation, coverage of dependents),
whichever period is shorter. Employee has the duty to immediately notify the
applicable entity, in writing, if the event in (ii) above occurs.

6.          Surrender of Records and all Employer and INC. Property. Upon the
termination of Employee’s employment for any reason, whether by AXOGEN or
Employee, Employee agrees to return to AXOGEN and INC., in good condition,
(i) any and all equipment belonging to AXOGEN or INC. including, without
limitation, computers, cell phones, and personal digital assistants, and
(ii) any and all data, computer files, customer lists and contact information,
documents and other materials in Employee’s possession, or removed by Employee
from AXOGEN’s or INC.’s premises, whether now in Employee’s possession or not,
which materials were obtained in connection with Employee’s employment with
AXOGEN, including any and all copies (whether complete or partial) and extracts
thereof, and (iii) any and all other company property or Confidential
Information and materials as they are defined in Employee’s Invention Assignment
and Confidentiality Agreement, in the Employee’s control or possession.

7.          Miscellaneous Provisions.

(a)         Amendments to this Agreement only in Writing. The provisions of this
Agreement and the attached Schedules and Exhibits shall only be amended,
supplemented, or waived by a written agreement executed by both a duly
authorized officer of AXOGEN and Employee.

(b)         Assignments. Employee shall not assign Employee’s rights and/or
obligations pursuant to this Agreement or the attached Schedules and Exhibits.
AXOGEN may assign its rights and/or obligations pursuant to this Agreement and
the attached Schedules and Exhibits at any time without prior notice to
Employee. In the event of a Change of Control in which AXOGEN or INC. is not the
surviving entity, any reference to AXOGEN or INC. shall be deemed to refer to
the surviving entity.

(c)         Binding Effect. All of the terms and provisions of this Agreement
and the attached Schedules and Exhibits, whether so expressed or not, shall be
binding upon, inure to the benefit of, and be enforceable by the Parties and
their respective administrators, executors, legal representatives, heirs,
successors and permitted assigns.

(d)         The Provisions of this Agreement are Severable. If any part of this
Agreement, or any of the Schedules or Exhibits entered into pursuant to this
Agreement, is contrary to, prohibited by, or deemed invalid under any applicable
law or regulation, such provision shall be inapplicable and deemed omitted to
the extent so contrary, prohibited or invalid, but the remainder of this
Agreement and its Schedules and Exhibits shall not be so invalidated, and shall
be given full force and effect so far as possible.

(e)         Survival. Notwithstanding anything to the contrary in this
Agreement, the provisions of Sections 1 through 7 shall survive and remain in
effect beyond the execution and delivery of this Agreement in accordance with
their respective terms of duration.

(f)          Waivers. The failure or delay of AXOGEN at any time to require
performance by Employee of any provision of this Agreement or the attached
Schedules and Exhibits, even if known, shall not affect the right of AXOGEN to
require performance of that provision or to exercise any right, power or remedy
pursuant to this Agreement or the attached Schedules and Exhibits. Any waiver by
AXOGEN of any breach of any provision of this Agreement or the attached
Schedules and Exhibits shall not be construed as a waiver of any continuing or
succeeding breach of such provision, a waiver of the provision itself, or a
waiver of any right, power or remedy pursuant to this Agreement or the attached
Schedules and Exhibits.





4

--------------------------------------------------------------------------------

 

 

(g)         Notices. All notices, requests, consents and other communications
required or permitted under this Agreement shall be in writing and shall be
(i) hand-delivered by messenger or courier service; (ii) sent by an
overnight-mail service (e.g. FedX or UPS); or (iii) mailed (airmail, if
international) by registered or certified mail (postage prepaid), return receipt
requested, and addressed to:

If to Employee:

Employee’s most current address on file with AXOGEN.

If to AXOGEN:

With a copy to: AXOGEN Corporation

AXOGEN Corporation

13631 Progress Blvd., Ste. 400

13631 Progress Blvd., Ste. 400

Alachua, FL 32615

Alachua, FL 32615 Attn: CEO

Attn: Human Resources

 

or to such other address as any party may designate by written notice complying
with the terms of this section. Each such notice shall be deemed delivered
(a) on the date delivered, if by personal delivery, or (b) on the date upon
which the return receipt is signed, delivery is refused, or the notice is
designated by the postal authorities as not deliverable, as the case may be, if
mailed.

(h)         Governing Law. This Agreement and the attached Schedules and
Exhibits and all transactions contemplated by this Agreement or the attached
Schedules and Exhibits shall be governed by, and construed and enforced in
accordance with, the internal laws of the State of Florida, without regard to
principles of conflicts of laws.

(i)          Jurisdiction and Venue. The Parties acknowledge that a substantial
portion of negotiations, anticipated performance and execution of this Agreement
and the attached Schedules and Exhibits occurred, or shall occur, in Alachua
County, Florida, and the Parties irrevocably and unconditionally (a) agree that
any suit, action or legal proceeding arising out of, or relating to, this
Agreement or the attached Schedules and Exhibits shall be brought in the courts
of record of the State of Florida in Alachua County, or the United States
District Court, Northern District of Florida, Gainesville Division; (b) consent
to the jurisdiction of each such court in any such suit, action or proceeding;
(c) waive any objection which they may have to the laying of venue of any such
suit, action or proceeding in any of such courts; and (d) agree that service of
any court paper may be effected on such party by mail, as provided in this
Agreement, or in such other manner as may be provided under applicable laws or
court rules in said state.

(j)          Remedies Available to Either Party Cumulative. No remedy conferred
upon any party pursuant to this Agreement (or the attached Schedules and
Exhibits) is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to every other remedy
given pursuant to this Agreement (or the attached Schedules and Exhibits) now or
hereafter existing at law or in equity or by statute or otherwise. No single or
partial exercise by any party of any right, power or remedy pursuant to this
Agreement (or the attached Schedules and Exhibits) shall preclude any other or
further exercise of such right, power or remedy.

(k)         Entire Agreement. This Agreement and the attached Schedules and
Exhibits represents the entire understanding and agreement between the Parties
with respect to the subject matter contained herein and supersedes all other
negotiations, understandings and representations (if any) made by and between
the Parties.

(I)          Section and Paragraph Headings.  Section and paragraph headings
used throughout this Agreement and the attached Schedules and Exhibits are for
convenience of reference only and in no way define, limit or describe the scope
or intent of this Agreement or the attached Schedules and Exhibits.

(m)        Preparation of Agreement. This Agreement shall not be construed more
strongly against any party regardless of who is responsible for its preparation.
The Parties acknowledge that each party contributed to its negotiations and is
equally responsible for its preparation.





5

--------------------------------------------------------------------------------

 

 

(n)         Section 409A of the Code. Notwithstanding any provision of this
Agreement to the contrary, this Agreement is intended to meet the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (the "Code") to
the extent applicable, the Parties intend to administer this Agreement in a
manner that is consistent with those requirements or an exception thereto, and
this Agreement shall be construed and interpreted in accordance with such
intent. Any payments that are considered deferred compensation under
Section 409A of the Code and that are paid to a "specified employee" (as defined
in Section 409A of the Code) upon separation from service shall be subject to a
six (6) month delay, if required by Section 409A of the Code. If required by
Section 409A of the Code, any amounts otherwise payable during the six (6) month
period that commences on and follows the Employee’s termination date shall be
paid in one lump sum amount on the first payroll date following the six
(6) month period following the Employee date of termination (or within thirty
(30) days of the Employee’s death, if earlier). For purposes of Section 409A of
the Code, all payments to be made upon a termination of employment under this
Agreement may only be made upon a "separation from service" (within the meaning
of such term under Section 409A of the Code). Each payment made under this
Agreement shall be treated as a separate payment. In no event shall the
Employee, directly or indirectly, designate the calendar year of a payment. All
reimbursements under this Agreement shall be provided in a manner that complies
with Section 409A of the Code, if applicable. If required by regulations or
other guidance issued under Section 409A of the Code or a court of competent
jurisdiction, the provisions regarding payments hereunder shall be amended to
provide for such payments to be made at the time allowed under such regulations,
guidance or authority that most closely achieves the intent of this Agreement.

(o)         Liability Insurance. AXOGEN shall cover the Employee under directors
and officers liability insurance both during the term of this Agreement and for
the one year period following the termination of this Agreement, in the same
amount and to the same extent as AXOGEN covers its officers and directors.

[Signature Page Follows]





6

--------------------------------------------------------------------------------

 

 

EMPLOYEE AND AXOGEN have executed this Agreement as of the 17th day of July,
2017.

 

AXOGEN CORPORATION

 

 

 

/s/ Karen Zaderej

 

Name: Karen Zaderej

 

Title: CEO

 

 

 

EMPLOYEE:

 

 

 

/s/ Jon S. Gingrich

 

Jon S. Gingrich

 

 

 



7

--------------------------------------------------------------------------------

 

 

SCHEDULE AND EXHIBIT LIST

Schedule 1 Duties of Employee

 

Schedule 2 Compensation and Benefits

 

Exhibit A - Invention Assignment and Confidentiality Agreement

Exhibit B - Non-Solicitation and Non-Competition Agreement

 





S-1

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

DUTIES OF EMPLOYEE

The duties of Employee with AXOGEN CORPORATION ("AXOGEN" or "Employer") are as
follows:

1.          Employee’s Title: AXOGEN hereby employs Employee as Chief Commercial
Officer, which title may change at AXOGEN’s discretion.

2.          Employee’s Duties: During employment with AXOGEN, Employee’s duties
will include, without limitation, the following:

(a)         Description of Duties. Employee shall perform all duties in
connection with Employee’s position, or as otherwise designated by AXOGEN,
including, without limitation, the following duties:

Provide both operational and programmatic support to AXOGEN and INC. Supervise
the global marketing and sales functions, lead the brand strategy and execution,
lead the identification of and support the development of new products, lead the
strategic plan for commercialization, prioritization and development of existing
and new markets, lead the sales execution thru both direct and independent sales
team globally to achieve or exceed quota and provide support and input into
investor relations. As a member of the senior management team, be involved in
strategic planning, evaluation, and professional development initiatives.

Report to AXOGEN Designated Manager. Employee shall report to the CEO of AXOGEN

(b)         Compliance With Employee Policies, Procedures,  Rules and
Regulations. Employee shall comply with all AXOGEN policies, procedures,
 rules and regulations for employees as such policies and procedures may exist
or be established from time to time.

(c)         No Other Business Activities.

(i)          Employee shall devote Employee’s entire professional time, energy
and skill to the performance of Employee’s duties pursuant to the Agreement, the
service of AXOGEN, and promotion of AXOGEN’s interests. The Parties agree that
Employee may not during Employee’s employment, except as permitted in writing by
AXOGEN, be engaged in any other business activity, whether or not such activity
is pursued for gain, profit, or other pecuniary advantage including, without
limitation, management or management consulting activities.

(ii)         Notwithstanding the preceding subsection, Employee may invest
Employee’s personal assets in businesses or real estate that are not in
competition with AXOGEN where the form or manner of such investment will not
require services on the part of Employee, and in which Employee’s participation
is solely that of a passive investor.





S-2

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

COMPENSATION AND BENEFITS

Subject to the terms and conditions of the Executive Employment Agreement (the
"Agreement"), Employee may be entitled to receive from AXOGEN Corporation
("AXOGEN" or "Employer") the following compensation and benefits:

1.         Base Salary.

(a)         Amount. Employee’s  salary during employment with AXOGEN will be at
the rate of

$320,000 (Three Hundred Twenty Thousand Dollars) annually, (the "Base Salary")
effective upon execution and delivery of the Agreement and Employee’s first day
of employment with AXOGEN.

(b)         Payment. The Base Salary shall be payable in accordance with the
existing payroll practices of AXOGEN, which practices may be changed by AXOGEN
from time to time at its sole discretion. The Base Salary shall be subject to
all appropriate withholding taxes.

(c)         Review of Base Salary. The Base Salary shall be reviewed by AXOGEN
on an annual basis; however, AXOGEN reserves the right to increase or decrease
the Base Salary at any time during the employment relationship in its sole
discretion.

(d)         Additional Compensation. In addition to the Base Salary, Employee
may also be eligible to receive stock options, benefits, paid vacations and
holidays during Employee’s Employment.

2.         Business Expenses and Reimbursements. Employee shall be eligible for
reimbursement by AXOGEN in accordance with AXOGEN’s normal reimbursement
practices for ordinary and necessary business expenses incurred by Employee in
the performance of Employee’s duties for AXOGEN, so long as Employee timely
submits to AXOGEN accurate invoices and receipts of all expenses submitted for
reimbursement pursuant to this section. Employee will be reimbursed for moving
expenses if the move is completed within two years are the start of employment
up to a maximum of $50,000.

3.         Benefits. Employee will be permitted to participate in such benefit
plans of AXOGEN that may be in effect from time to time, to the extent Employee
is eligible under the terms of those plans. Nothing herein shall be construed to
require AXOGEN to institute or continue any particular plan or benefit. AXOGEN
reserves the right to add, change, or eliminate any benefits at any time at its
sole discretion.

4.         Vacations and Holidays. Employee will be entitled to paid vacation of
4 weeks per calendar year, prorated the first calendar year of employment and
holidays in accordance with the holiday policies of AXOGEN in effect for its
employees from time to time. Vacation must be taken by Employee at such time or
times as approved by AXOGEN.

5.         Bonus.

(a)         Calculation. During the Employment Period, Employee may receive a
bonus based on an AXOGEN bonus plan, as determined by AXOGEN in its sole
discretion. Bonus for 2017 will be pro­ rated based on Employee start date and
his target rate set at 40% of salary subject to the conditions of such bonus as
established by the AXOGEN Board of directors.

(b)         Payment. The Bonus if paid shall be paid in accordance with, and
subject to, the normal payroll policies of AXOGEN with respect to similar forms
of compensation, including, without limitation, being subject to all appropriate
withholding taxes.

6.         Compensation Review. AXOGEN shall, from time to time, but no less
frequently than annually, review Employee’s compensation (including benefits)
and may, in its sole discretion, increase, or decrease, or eliminate any or all
of the benefits. Any such increase or decrease in the compensation package shall
be valid only if in writing, executed by a duly authorized officer of AXOGEN,
and such writing shall constitute an amendment to this Paragraph 6 (and to the
Agreement and any applicable Schedules or Exhibits) solely as to the benefits,
without waiver or modification of any other terms, conditions or provisions of
the Agreement.

7.         No Other Compensation. Employee agrees that the compensation and
benefits set forth in the





S-3

--------------------------------------------------------------------------------

 

 

Agreement, this Schedule 2,  the employee stock option agreement with respect to
115,000 shares of common stock and performance stock unit agreement on even date
herewith are the sole and exclusive compensation and benefits to which Employee
is entitled pursuant to the Agreement, this Schedule 2 and the stock option and
performance stock unit agreements, and that Employee shall have no rights to
receive any other compensation or benefits of any nature from AXOGEN.

8.         Signing Bonus. Employee will be paid $25,000 as a signing bonus
subject to repayment to the Company, by offset or otherwise, in the event
Employees employment is terminated the earlier of Employee’s relocation to the
Company’s corporate office or two years from the date of this Agreement.

 

 



S-4

--------------------------------------------------------------------------------

 

 

EXHIBIT A OF EMPLOYMENT AGREEMENT

INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT

THIS INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT (the "Invention
and Confidentiality Agreement") is entered into as of the date first written
below, by and between AXOGEN Corporation ("AXOGEN" or "Employer") and the
undersigned AXOGEN employee, ("Employee") for and in consideration of Employee’s
continued employment by AXOGEN and the compensation that Employee shall receive
during Employee’s employment, the Parties agree as follows:

1.         Employee’s Covenants, Representations and Warranties. Both during and
after the termination of Employee’s employment by AXOGEN for any reason or for
no reason:

A.         Non-Disclosure. Employee shall not disclose to anyone outside AXOGEN
any Confidential Information. "Confidential Information" shall include, without
limitation,

(i)         all information, which has not been made publicly available by
AXOGEN or the third-party owner of such information, which was developed by
AXOGEN, any of AXOGEN’s employees or independent contractors, or was developed
for AXOGEN, including but not limited to Developments (as defined below in
Section 3), technical data, specifications, designs, programs, software,
hardware, concepts, discoveries, copyrights, improvements, product plans,
research and development, personnel information, contents of manuals, financial
information, customer lists, leads, marketing programs, testing programs, and/or
other written materials;

(ii)        all documents marked as confidential and/or containing such
information; and/or

(iii)       all information AXOGEN has acquired or received from a third party
in confidence.

B.         Use of Confidential Information. Employee shall use Confidential
Information only for AXOGEN’s business purposes.

C.         Confidential Information and Materials Furnished by AXOGEN. Employee
agrees that the Confidential Information and any other materials furnished by
AXOGEN to Employee, (i) are proprietary to AXOGEN and contain specialized and
unique information not obtainable from ordinary sources, (ii) have been created
by AXOGEN at considerable time and expense, and (iii) shall remain, at all
times, the exclusive and sole property of AXOGEN.

D.         Use of Third-Party Information. Employee shall not disclose to
AXOGEN, use in AXOGEN’s business, or cause AXOGEN to use any information or
material which is confidential to any third party unless AXOGEN has a written
agreement with the third party allowing AXOGEN to receive and use the
confidential information or materials.

E.         Use of Copyrights. Employee will not incorporate into Employee’s work
any material that is subject to the copyrights of any third party unless AXOGEN
has the right to copy and incorporate such copyrighted material.

F.         Trade Secrets. Employee acknowledges AXOGEN’s legitimate business
interest in protecting its trade secrets and customer lists and in preventing
direct solicitation of its customers and agrees that any unauthorized use of
trade secrets shall be presumed to be an irreparable injury that may be
specifically enjoined.

2.         Return of Confidential Information and Materials. Employee shall,
immediately upon AXOGEN’s request, or the termination of Employee’s employment,
for any reason, whether by Employee or AXOGEN, return to AXOGEN all Confidential
Information and other materials furnished to Employee, and any and all
third-party property, and/or copies of the same, and all documentation,
notebooks and notes, reports and any other materials whether electronic or print
media containing or derived from the Confidential Information and other
materials furnished to Employee by AXOGEN.

3.         Assignment of Rights. Employee hereby grants, transfers and assigns
and agrees to grant, transfer and assign to AXOGEN all of Employee’s rights,
title and interest, if any, in any and all Developments, including rights to
translation and reproductions in all forms or formats and the copyrights, patent
rights and moral rights to the same, if any, and agrees that AXOGEN may further
perfect AXOGEN’s United States and foreign rights in, and to any and all,
Developments under patents and copyrights. "Developments" shall mean any idea,
invention, process, design, concept, or useful article (whether the design is
ornamental or otherwise), computer program, trademark, trade secret,





A-1

--------------------------------------------------------------------------------

 

 

documentation, literary work, audiovisual work and any other work of authorship,
hereafter expressed, made or conceived solely or jointly by Employee during
Employee’s employment, whether or not subject to patent, copyright or other
forms of protection that is:

A.          related to the actual or anticipated business, research or
development of AXOGEN; and/or

B.          suggested by or resulting from any task assigned to Employee or work
performed by Employee for or on behalf of AXOGEN.

4.         Copyrights. Employee acknowledges that the copyrights in Developments
created by Employee in the scope of Employee’s employment belong to AXOGEN by
operation of law, or may belong to a party engaged by AXOGEN by operation of law
pursuant to a works-for-hire contract between AXOGEN and such contracted third
party. To the extent the copyrights in such works may not be owned by AXOGEN or
such contracted party by operation of law, Employee hereby assigns and agrees to
assign to AXOGEN or such contracted party, as the case may be, all copyrights
(if any) Employee may have in Developments.

5.         Assistance in Obtaining Copyrights and Patents. At all times after
the date of this Invention Assignment and Confidentiality Agreement, Employee
agrees to assist AXOGEN in obtaining patents or copyrights on any Developments
assigned to AXOGEN that AXOGEN, in its sole discretion, seeks to patent or
copyright. Employee also agrees to sign all documents, and do all things
necessary to obtain such patents or copyrights, to further assign them to
AXOGEN, and to reasonably protect them and AXOGEN against infringement by other
parties at AXOGEN expense with AXOGEN prior approval.

6.         Appointment of Attorney-In-Fact. Employee irrevocably appoints any
AXOGEN-selected designee to act, at all times hereafter, as Employee’s agent and
attorney-in-fact to perform all acts necessary to obtain patents and/or
copyrights as required by this Invention Assignment and Confidentiality
Agreement if Employee (i) refuses to perform those acts or (ii) is unavailable,
within the meaning of the United States Patent and Copyright laws. It is
expressly intended by Employee that the foregoing power of attorney is coupled
with an interest.

7.         Record Keeping. Employee shall keep complete, accurate, and authentic
information and records of all Developments in the manner and form reasonably
requested by AXOGEN. Such information and records, and all copies of the same,
shall be the property of AXOGEN as to any Developments assigned AXOGEN. Employee
agrees to promptly surrender such information and records at the request of
AXOGEN as to any Developments.

8.         Developments. In connection with any of the Developments assigned by
this Invention Assignment and Confidentiality Agreement, Employee hereby agrees:

A.         to disclose them promptly to AXOGEN;

B.         at AXOGEN’s request, to execute separate written assignments to
AXOGEN;

C.         to provide AXOGEN with notice of any inadvertent disclosure of
Confidential Information related to any Development; and

D.         to do all things reasonably necessary to enable AXOGEN to secure
patents, register copyrights or obtain any other form of protection for
Developments in the United States and in other countries. If Employee fails or
is unable to do so, Employee hereby authorizes AXOGEN to act under power of
attorney for Employee to do all things to secure such rights.

9.         No Designation as Author. AXOGEN, its subsidiaries, licensees,
successors or assigns, (direct or indirect) is not required to designate
Employee as author of any Developments when such Developments are distributed
publicly or otherwise. Employee waives and releases, to the extent permitted by
law, all Employee’s rights to such designation and any rights concerning future
modifications of such Developments.

10.       Assignability. Rights, assignments, and representations made or
granted by Employee in this Invention Assignment and Confidentiality Agreement
are assignable by AXOGEN without notice, and are for the benefit of AXOGEN’s
successors, assigns, and parties contracting with AXOGEN.

11.       Trade Secrets. Employee acknowledges that Employee is aware that a
theft of trade secrets of an employer by an employee in Florida, such as is
prohibited by this Invention Assignment and



A-2

--------------------------------------------------------------------------------

 

 

Confidentiality Agreement, constitutes a criminal violation of Florida Statute
812.081, punishable as a third-degree felony under Florida Statute 775.082,
conviction for which carries a term of imprisonment not exceeding five
(5) years. Employee acknowledges AXOGEN will seek vigorous prosecution under
Florida Statutes for any violation thereof arising out of a breach by Employee
of any of the material terms of this Invention Assignment and Confidentiality
Agreement.

12.       Advice of Counsel. Employee acknowledges and agrees that Employee has
read and understands the terms set forth in this Invention Assignment and
Confidentiality Agreement and has been given a reasonable opportunity to consult
with an attorney prior to execution of this Invention Assignment and
Confidentiality Agreement and has either done so, or knowingly declined to do
so.

13.       Miscellaneous Provisions.

A.         Further Assurances. The Parties hereby agree from time to time to
execute and deliver such further and other transfers, assignments and documents
and do all matters and things that may be convenient or necessary to more
effectively and completely carry out the intentions of this Invention Assignment
and Confidentiality Agreement.

B.         Survival. All covenants, agreements, representations and warranties
made in this Invention Assignment and Confidentiality Agreement or otherwise
made in writing by any party pursuant to this Invention Assignment and
Confidentiality Agreement shall survive the execution and delivery of this
Invention Assignment and Confidentiality Agreement and the termination of
employment of Employee.

C.         Injunctive Relief. Employee acknowledges that AXOGEN will be
irreparably damaged (and damages at law would be an inadequate remedy) if this
Invention Assignment and Confidentiality Agreement is not specifically enforced.
Therefore, in the event of a breach or threatened breach by Employee of any
provision of this Invention Assignment and Confidentiality Agreement, AXOGEN
shall be entitled, in addition to all other rights or remedies, to injunctions
restraining such breach or threatened breach, without being required to show any
actual damage or to post any bond or other security.

D.         AxoGen, Inc. For purposes of this Agreement the defined term AXOGEN
or Employer shall include AxoGen, Inc. AxoGen Corporation parent corporation.

THE PARTIES TO THIS AGREEMENT have executed this Invention Assignment and
Confidentiality Agreement as of the 17th day of July, 2017.

 

AXOGEN CORPORATION

 

 

 

/s/ Karen Zaderej

 

Karen Zaderej, CEO and President

 

 

 

/s/ Jon S. Gingrich

 

Jon S. Gingrich

 





A-3

--------------------------------------------------------------------------------

 

 

EXHIBIT B TO EMPLOYMENT AGREEMENT

NON-SOLICITATION AND NON-COMPETITION AGREEMENT

THIS NON-SOLICITATION AND NON-COMPETITION AGREEMENT (the "NSNC Agreement") is
entered into as of the date written below by and between AXOGEN Corporation
("AXOGEN" or "Employer") and the undersigned AXOGEN employee ("Employee").

RECITALS:

A.         WHEREAS, Employee has agreed to accept employment with AXOGEN; and

B.         WHEREAS, the Parties desire to reflect their agreement as to
Employee’s promises regarding Employee’s solicitation and competition, which
have induced AXOGEN to employ Employee.

NOW, THEREFORE, in consideration of Employee’s employment with AXOGEN and the
covenants set forth in this Agreement and other good and valuable consideration,
the Parties, intending to be legally bound by this Agreement, agree as follows:

1.         Non-solicitation. Employee shall not, at any time while employed by
AXOGEN and for one (1) years after the termination of Employee’s employment with
AXOGEN for any reason whatsoever, or for no reason, directly or indirectly (by
assisting or suggesting to another, or otherwise) solicit, otherwise attempt to
induce or accept the initiative of another in such regard, alone or by combining
or conspiring with any employees, officers, directors, agents, consultants,
representatives, contractors, suppliers, distributors, customers or other
business contacts of AXOGEN or AXOGEN’s parent company AxoGen, Inc. (“INC”) to
terminate or modify its position as an employee, officer, director, agent,
consultant, representative, contractor, supplier, distributor, customer or
business contact with AXOGEN and INC. or to compete against AXOGEN and INC.

2.         Non-competition. Employee shall not, at any time while employed by
AXOGEN and for one (1) years after such termination of Employee’s employment for
any reason whatsoever, or for no reason (the "No-Compete Period"), directly or
indirectly, as owner, officer, director, employee, agent, lender, broker,
investor, consultant or representative of any corporation or as owner of any
interest in, or as an employee, agent, consultant, partner, independent
contractor, affiliate or in any other capacity whatsoever, or representative of
any other form of business association, sole proprietorship or partnership,
conduct or assist in any way any business that competes directly with AxoGen’s
or INC.’s then current or planned products or business.

3.         Non-Interference. In addition to, and not in limitation of, the other
provisions of this Agreement, or of any other agreement between Employee and
AXOGEN, Employee shall not at any time, in any manner, interfere with, disturb,
disrupt, decrease or otherwise jeopardize the business of AXOGEN or INC., or
give to any person the benefit or advantage of AXOGEN’s  or INC.’s methods of
operation, advertising, publicity, training, business customers or accounts, or
any other information relating or useful to AXOGEN’s  or INC.’s business.

4.         Representations and Warranties. Employee does hereby represent and
warrant to the Employer that:

(i)         Employee is not presently employed by, and/or have any ownership
interest, either directly or indirectly, in any entity or business, and is not
presently engaged in any outside business activity in competition with AXOGEN;

(ii)        this NSNC Agreement is executed by Employee to protect the
legitimate business interests of the Employer;

(iii)       legitimate business interests of the Employer to be protected by
this NSNC Agreement include, without limitation, the protection of:

a.          valuable trade secrets of the Employer;

b.          the customer and vendor base of the Employer;

c.          confidential customer and vendor information belonging to the
Employer;

d.          substantial business relationships between the Employer and its
existing and prospective customers and vendors;

e.          goodwill associated with the specialized expertise of Employer; and

f.          specialized training undertaken by the Employer and its employees.

 





A-4

--------------------------------------------------------------------------------

 

 

(iv)       the other covenants and restrictions of this NSNC Agreement are
appropriate and reasonable in all respects in light of the legitimate business
interests of the Employer to be protected;

(v)        the Employer and Employee have considered the public’s health, safety
and welfare, and that nothing contained in this NSNC Agreement will adversely
affect the public’s health, safety or welfare; and

(vi)       the execution and delivery of this NSNC Agreement, and the
restrictions contained herein, the performance by Employee of the covenants and
agreements contained herein, and the enforcement by the Employer of the
provisions contained herein, will cause no undue hardship on Employee.

5.         Other Restrictions. In consideration of Employer’s agreement to
employ, or to continue the employment of, Employee, and in accordance with the
terms and conditions of this NSNC Agreement, the Employee hereby agrees the
restrictions on employment contained above are essential elements of this NSNC
Agreement, and that, but for the agreement of Employee to comply with such
restrictions, the Employer would not have entered into the NSNC Agreement or the
Agreement. The restrictions contained within this NSNC Agreement are reasonably
necessary to protect the legitimate business interests of the Employer. The
restrictions assist in assuring the continuity and growth of the Employer in the
achievement of its goals and objectives. The legitimate business interests
justifying the restrictions include, but are not limited to, trade secrets,
valuable business information or professional information that otherwise do not
qualify as trade secrets, substantial relationships with prospective and
existing customers and vendors, or goodwill associated with the name of the
Employer.

6.         Remedies for Breach. Employee acknowledges and agrees that, in the
event of a breach or threatened breach of any of the provisions of this NSNC
Agreement, the Employer would suffer irreparable harm for which monetary damages
would be inadequate. Accordingly, in addition to any other remedies available,
at law or in equity, in the event of a breach or threatened breach by Employee
of such provisions, the Employer will be entitled to equitable relief in the
form of an injunction against such breach, both preliminary and permanent,
without the requirement to post a bond or other security or to prove irreparable
injury or inadequate remedy at law, specific performance or other appropriate
relief.

7.         Tolling. In the event that the Employer shall file a lawsuit in any
court of competent jurisdiction alleging a breach of any of Employee’s
obligations under this NSNC Agreement, then any time period set forth in this
NSNC Agreement, including the time periods set forth above, shall be deemed
tolled as of the time such lawsuit is filed and shall remain tolled until such
dispute finally is resolved either by written settlement agreement resolving all
claims raised in such lawsuit or by entry of a final judgment in such lawsuit,
including the final resolution of any post-judgment appellate proceedings.

8.         Assignment. This NSNC Agreement and all rights and benefits hereunder
are personal to Employee, and neither this NSNC Agreement, nor any right or
interest herein of Employee shall be voluntarily or involuntarily sold,
transferred or assigned by Employee; provided, however, that the Employer may
assign its rights, duties and obligations hereunder without the prior written
consent of Employee.

9.         Severability. In the event any provision of this NSNC Agreement is
held illegal or invalid, the remaining provisions of this NSNC Agreement and the
Agreement shall not be affected thereby. If any of the restrictions contained in
this NSNC Agreement or any part thereof is held to be unenforceable, the Parties
agree that the court making such determination will have the power to reform the
provisions of this NSNC Agreement to the extent permitted by applicable law.

10.        No Defense to Enforcement. The existence of any claim or cause of
action by Employee against AXOGEN predicated on the Agreement herein, shall not
constitute a defense to the enforcement by AXOGEN of this NSNC Agreement.

[Signature Page Follows]





A-5

--------------------------------------------------------------------------------

 

 

THE PARTIES TO THIS AGREEMENT have executed it as of the 17TH day of July, 2017.

 

AXOGEN Corporation

 

 

 

/s/ Karen Zaderej

 

Karen Zaderej, CEO and President

 

 

 

/s/ Jon S. Gingrich

 

Jon S. Gingrich

 

A-6

--------------------------------------------------------------------------------